Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims 1, 3-12 and 14-27 are Pending claims.
The Claims 2 and 13 are Canceled Claims.
The claims 1, 3-12 and 14-27 are rejected under 103 Rejection.

Remarks

Applicant’s arguments, filed (06/30/2022), with respect to pending claims 1, 3-12 and 14-27 and have been fully considered and they are persuasive.
However, a new grounds of rejection is made in view of newly found prior art Brendel (US Pub.20190293077), Duff et al., (US Pub.20190392088 A1) and Cella et al., (US Pub.20180284758). See below rejection for full detail.

Arguments
The Applicant argues (Page 11, lines 22-28):
“…the recitations of amended independent claims 1 and 12 are believed to be patentably distinct over Norbeck and Schuster. For example, selecting, based on an indication of a parameter associated with an HVAC system, an analytical model from a plurality of analytical models stored in a memory, where each analytical model of the plurality of analytical models is configured to calculate a remaining useful life (RUL) of a component, as generally recited by amended independent claim 1.”


The Examiner agree with Applicant, Schuster does not disclose the calculating useful life of component HVAC system, but Schuster does disclose the scheduling maintains event for the machine or changing setpoint associated with the machine for HVAC system 100 Fig. 2 with subset of HVAC devices in HVAC system 100 (e.g., boiler 1045, chiller 12, pump, valves, etc). More specifically Schuster disclose assigned Models (models 1-model k) with feature vector, e.g., feature vector comprising data  of feature(see para [0089]).
 Additionally, para [0089], where machine metadata 604 can be used to determine which of models 610 are appropriate to analyze vibration dataset 602. Models 610 can include equipment-specific models (e.g., chiller, boiler), type-specific models (e.g., YK chiller, YZ chiller), and generalized models (e.g., ball bearing model for all types of centrifugal chillers), e.g., each model assigned to the specific equipment/feature vector, and further to determine which model are appropriate to analyze vibration, the model have to be selected, which corresponds to the limitation of “select, based on the indication of the parameter (feature vector(various parameters) corresponds to equipment-specific models of the HVAC system 100), an analytical model from a plurality of analytical models stored in a memory, wherein each analytical model of the plurality of analytical models is configured to calculate of the component on a machine.”
Schuster disclose multiple models used to evaluate the components or same component on a machine and aggregated score to schedule maintains or changing one or more setpoints (see para [0091].
Schuster does not disclose a calculating the  remaining useful life (RUL), but Schuster use the same technics to determine the maintenance time in HVAC system for components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide indication of a parameter associated with the HVAC system as taught by Schuster in the Norbeck in order to more accurately determine the RUL for all components HVAC system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Norbeck (US Pub.20070225849), hereinafter Norbeck in view of Schuster et al.,  (US Pub.2019/0123931), hereinafter Schuster.
       Regarding Claims 1 and 12,  Norbeck disclose non-transitory computer readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system with a vibration sensor coupled to a component of the HVAC system and comprising a data analyzer with a processor configured to:
      receive an input from the vibration sensor coupled to the component of the HVAC system (Fig. 1, S100, Fig. 2, para [0023], where different sensors may be
used to measure any of a number of different types of properties useful for diagnosis of HVAC system function… vibration sensors are each monitored at S130; para [0028], where chiller motor vibrations);
    an analytical model configured to calculate a remaining useful life (RUL) of the component (para [0027], where based on the percentage by which the vibrations exceed parameters over a period of time, a trend can be determined (i.e. from an analytical model) to identify the malfunction and/or project how long the part will operated (i.e. RUL) with the malfunction before failure; para [0034], where returning to the example of a chiller with failing motor bearings, the microprocessor may determine that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure); and 
   determine an RUL indication for the component of the HVAC system based on applying the analytical model using the input from the vibration sensor(para [0027], where based on the percentage by which the vibrations exceed parameters over a period of time, a trend can be determined to identify the malfunction and/or project how long the part will operated with the malfunction before failure; para [0034], where returning to the example of a chiller with failing motor bearings, the microprocessor may determine that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure); and
output the RUL indication (para [0027], where based on the percentage by which the vibrations exceed parameters over a period of time, a trend can be determined to identify the malfunction and/or project how long the part will operated with the malfunction before failure).

Norbeck does not disclose
    receive an indication of a parameter associated with the HVAC system;
select, based on the indication of the parameter, an analytical model from a plurality of analytical models stored in a memory, wherein each analytical model of the plurality of analytical models.

Schuster disclose receive an indication of a parameter associated with the HVAC system (para [0089], where feature vector can assembled according to various parameters of the associated model; where machine metadata 604 can be used to determine which of models 610 are appropriate to analyze vibration dataset 602. Models 610 can include equipment-specific models (e.g., chiller, boiler), type-specific models (e.g., YK chiller, YZ chiller), and generalized models (e.g., ball bearing model for all types of centrifugal chillers), e.g., each model assigned to the specific equipment/feature vector); and
    select, based on the indication of the parameter, the analytical model from a plurality of analytical models stored in a memory (Fig. 6, where assigned models: model 1,: Component 1, model 2: component 2…model k: component m (i.e. a plurality of analytical models necessarily stored in memory); para [0089], where feature vector comprising data from vibration can assembled according to various parameters of the associated model (i.e. an associated model is necessarily selected); learning models defines the features required for the feature vector and how these features required for the feature vector and how these features can be extracted for the raw data contained in a vibration dataset, e.g., assigned models and extracted features is equal to the selecting the analytical model) wherein each analytical model of the plurality of analytical models is configured to calculate the component (para [0089], where machine metadata 604 can be used to determine which of models 610 are appropriate to analyze vibration dataset 602. Models 610 can include equipment-specific models (e.g., chiller, boiler), type-specific models; para [0090], where machine learning model 2 (e.g., chiller motor shaft model) may be used to evaluate component 2 (e.g., shaft of motor 504 of chiller assembly 500) in order to determine if a motor shaft is in an acceptable operating condition).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide indication of a parameter associated with the HVAC system as taught by Schuster into Norbeck in order to improve the characterization HVAC system.

      Regarding Claim 8, the combined system applied above discloses the HVAC system of claim 1, comprising a user interface configured to display provide an alert wherein the data analyzer is configured to output the RUL indication to the user interface.

Norbeck does not explicitly disclose displaying the RUL indication, providing an alert indicative of the RUL indication, or both, but Norbeck discloses displaying recorded faults of HVAC (para [0037], where display screen 128 typically provides for visual monitoring of the HVAC system 110 operations by the technician once on-site. Preferably, the display screen 128 also permits viewing the bill of materials and a log of recorded faults).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to displaying the RUL indication in order to visualize the RUL alerts for the HVAC components.

       Regarding Claim 10, Norbeck disclose the HVAC system of claim 1, wherein the component of the HVAC system is a compressor (para [003], where a chiller typically
includes a compressor).

      Regarding Claim 17, Norbeck discloses the non-transitory computer readable storage medium (para [0037], where memory 124 can be any form of electronic storage device suitable for storing data accessible by the microprocessor 122, including by way of example only, a hard disk, flash memory, CD-ROM, DVD-ROM, or computer memory (RAM or ROM)) of claim 12, wherein the instructions, when executed by the processor, cause the processor to:
   determine the RUL indication for the component of the HVAC system using the analytical model and the input from the vibration sensor, as recited in Claim 1; and
 additionally, Norbeck discloses outputting a numerical value for the RUL indication (para [0034], determine that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure).

        Regarding Claim 18, Norbeck disclose the non-transitory computer readable storage medium of claim 17, wherein the instructions, when executed by the processor (para [0037], control center 120 comprises a microprocessor 122, which may be a CPU or any other suitable processor, a memory 124, a communications port 126, and a display screen 128), but Norbeck does not explicitly disclose causing the processor to send the numerical value to a display of the HVAC system, a mobile device, a computing device of a service provider, a computing device of a homeowner, or any combination thereof. Norbeck discloses the CPU and display screen 128 provides for visual monitoring of the HVAC system 110 operations by the technician once n-site; display screen viewing of recorded faults, including the faults that led to the ordering of the replacement part. Norbeck does not explicitly send the numerical value to a display, but Norbeck discloses (para [0034]), determining that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure, therefore, it would have been obvious to output the numerical value to a display, in order to make and keep a reminder of the lifetime for HVAC components.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, as applied above and further in view of Aldridge (Pat.5381950), hereinafter Aldridge.

       Regarding Claims 3 and 14, Norbeck in view of Schuster disclose the HVAC system/ non-transitory computer readable storage medium of claims 1 and 12, the indication of the parameter of the HVAC system, but does not disclose parameter is a value of an ambient condition of the HVAC system.
Aldridge disclose a value of an ambient condition of the HVAC system (Claim 8, the ambient condition sensed is representative of temperature, humidity, carbon dioxide, or indoor air quality).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a value of an ambient condition of the HVAC system as taught by Aldridge in the combined system applied above in order to more accurately determine RUL for the HVAC components.

       Regarding Claims 4 and 15,  Norbeck in view of Schuster disclose the HVAC system/non-transitory computer readable storage medium of claims 3 and 14, but does not disclose comprising an ambient condition sensor configured to provide the indication of the parameter, wherein the ambient condition is an ambient temperature, an ambient humidity, an ambient air quality, an ambient pressure, or any combination thereof.
Aldridge disclose comprising an ambient condition sensor ( Col. 5, lines 10-15, where the sensor 48 be located within the thermostat 10 and be positioned so as to receive a continual supply of ambient air from the zone in which the thermostat 10 is located) configured to provide the indication of the parameter, wherein the ambient condition is an ambient temperature, an ambient humidity, an ambient air quality, an ambient pressure, or any combination thereof (Claim 8, the ambient condition sensed is representative of temperature, humidity, carbon dioxide, or indoor air quality).
Aldridge does not explicitly disclose comprising an ambient condition sensor
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a value of an ambient condition of the HVAC system as taught by Aldridge in the combined system applied above in order to more accurately determine RUL for the HVAC components.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck  in view of Schuster, as applied above and further in view of Boecker et al., (US Pub.20150300683), hereinafter Boecker.

        Regarding Claims 5 and 16, Norbeck in view of Schuster disclose the HVAC system/non-transitory computer readable storage medium for a of claims 1 and 12, wherein the indication of the parameter corresponds to a material characteristic of the component of the HVAC system.
Boecker disclose the indication of the parameter corresponds to a material characteristic of the component of the HVAC system (para [0020], where specification, generally refers to a characteristic of a material or structure that does not vibrate in response to vibrations in an HVAC system e.g., HVAC system 200).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a material characteristic, as taught by Boecker in the combined system applied above in order to more accurately determine RUL for the HVAC components.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, Boecker, as applied above and further in view of Huston et al., (US Pub.20050236013), hereinafter Huston.

      Regarding Claim 6, the combined system applied above disclose the HVAC system of claim 5, where does not disclose the material characteristic of the component is a material type of the component, and wherein the material type is copper, aluminum, steel, plastic, or any combination thereof. 
Huston disclose the material characteristic of the component is a material type of the component, and wherein the material type is copper, aluminum, steel, plastic, or any combination thereof (para [0054], where bracket 430 may comprise a material reflective of UVC, for example aluminum, steel or another material); (para 0027], where HVAC system 105 via return air grille 130…manufactured from a variety of materials, for example, metal, plastic, wood or other material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a material type of the component, as taught by Huston in the combined system applied above in order to more accurately determine RUL for the HVAC components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, as applied to the Claim above and further in view of Parlos (US Pub.20100169030), hereinafter Parlos.

       Regarding Claim 7, the combined system applied above disclose the HVAC system of claim 1, wherein provide the RUL indication based on the input from the vibration sensor and potential fault mechanisms of the component of the HVAC system, as discussed in Claim 1. 

The combined system applied above does not disclose the plurality of analytical models includes a plurality of physics-based models, and wherein each physics-based model  based on the input from the vibration sensor and physics associated with potential fault mechanisms of the component of the system.
 Parlos disclose the plurality of analytical models includes a plurality of physics-based models, and wherein each physics-based model  based on the input from the vibration sensor and physics associated with potential fault mechanisms of the component of the system (para [0183], where  pump faults either by using vibration and process measurements or by using physics based models. The drawbacks of using vibration and process sensors were outlined earlier and the need to avoid mechanical sensors was established…changes in the energy content of certain frequency bands could also result due to changes in the power supply or changes in the load even without any fault in the pump).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a physics-based model of the component, as taught by Parlos in the HVAC system of Norbeck and Schuster in order to more accurately determine RUL for the HVAC components.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck   in view of Schuster, as applied to the claims above and further in view of Kim et al., (US Pub.20060185382), hereinafter Kim.

         Regarding Claim 9, Norbeck disclose the HVAC system of claim 1, the component of the HVAC system is refrigerant tubing (para [003], where chillers, or chilled water units, are cost-effective systems that utilize both water or other suitable liquids and refrigerants).
Norbeck but does not disclose refrigerant tubing.
Kim discloses refrigerant tubing (para [0028], heat exchanger 150 has
   a refrigerant tubing 151 that is bent a plurality of times for refrigerant to flow through, and cooling fins arranged along the outer surface of the refrigerant tubing 151). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a refrigerant tubing, as taught by Kim in the combined system applied above in order to more effectively provide a heat exchanger, and to provide an RUL indication that takes this component into account.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, as applied to the claims above and further in view of Cope et al., (WO2010107881), hereinafter Cope.

       Regarding Claim 11, combined system applied above the HVAC system of claim 1, but does not disclose the component of the HVAC system is a shaft bearing of a blower configured to force an air flow across a heat exchanger of the HVAC system.
Cope discloses the component of the HVAC system is a shaft bearing of a blower configured to force an air flow across a heat exchanger of the HVAC system (Page 6, lines 3-6, where preferred heat exchanger apparatus 1. In Fig.1, heat exchanger
apparatus 1 comprises impeller assembly 2 and shell-and-tube heat exchanger 3, comprises rotatable shaft 10, bearing assembly 14).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a shaft bearing of a blower to force an air flow across a heat exchanger, as taught by Cope in the HVAC system of Norbeck in view of Schuster in order to provide this functionality to the HVAC system and to more accurately determine an RUL for the heat exchanger taking into account this system.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster and Friedenberger et al., (US Pub.20180347843), hereinafter Friedenberger.

        Regarding Claim 19, the combined system applied above disclose the non-transitory computer readable storage medium of claim 12, wherein the instructions, when executed by the processor, cause the processor to function, but does not disclose to determine and output an uncertainty value associated with the RUL indication based on one or more variables.

Friedenberger discloses to determine and output an uncertainty value associated with the RUL indication based on one or more variables (para [0024], where RUL may include a confidence factor to account for variability between specific instances of components and for uncertainties in the data used to calculate RUL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide an uncertainty value, as taught by Friedenberger in the combined system applied above in order to more effectively plan replacement of the faulty HVAC components.

        Regarding Claim 20, the combined system applied above disclose the non-transitory computer readable storage medium of claim 17, wherein the uncertainty value associated with the RUL indication includes a numerical for the RUL indication, as recited in claim 19, but does not disclose a numerical range.
Friedenberger discloses using uncertainties in the data used to calculate RUL, therefore it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to represent uncertain data by a numerical range in order to determine the faults and RULs of the HVAC components with appropriate ranges that can be understood by the user.

Claims 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster and Friedenberger et al., (US Pub.20180347843), hereinafter Friedenberger and Brendle (US Pub.20190293077), hereinafter Brendle, Duff et al., (US Pub.20190392088), hereinafter Duff and Cella et al., (CN 209085657), hereinafter Cella.
       Regarding Claim 21, Norbeck discloses a heating, ventilation, and/or air conditioning (HVAC) system (Para [0002], where heating, ventilation and air conditioning (HVAC) units), comprising:
receive input from the vibration sensor coupled to component of the HVAC system;
determine a remaining useful life (RUL) indication for the component of the HVAC system based on applying an analytical model using the input from the vibration sensor, as discussed for Claim 1.

Norbeck does not disclose: 
 A first vibration sensor coupled to a first component of the HVAC system;
A second vibration sensor coupled to a second component of the HVAC system;
first and second input from first and second vibration sensors; and
first and second components of the HVAC system based on applying first and second analytical model;
receive a fist input from the vibration sensor coupled to the first component of the HVAC system;
first and second remaining useful life (RUL) indication for the first and second component;
determine fault mechanism interactions of the first component and the
second component based on data indicative of the first component and of the second component; and
determine an overall RUL indication for the HVAC system based on the first RUL indication, the second RUL indication, and the fault mechanism interactions of the first component and the second component.

Brendel disclose a first vibration sensor coupled to a first component of the HVAC system (para [0044], where  the first fan 102 may include a first vibration sensor 112, and the second fan 104 may include a second vibration sensor 114);
A second vibration sensor coupled to a second component of the HVAC system (para [0044], where the first fan 102 may include a first vibration sensor 112, and the second fan 104 may include a second vibration sensor 114).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the first vibration and second sensors as taught by Brendel into Norbeck in order to more effectively monitoring the faults of different components in the system and keep HVAC whole system in stable, working condition without any interruptions.

Duff disclose first and second remaining useful life (RUL) indication for the first and second component (para [0235], where  measure vibrations from capacitive and resistive based measurements to optical based measurements… sensors may indicate various activities that take place within the structure and facilitate more accurate modeling of a life expectancy of various aspects of the structure as well as machines located within the structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the first and second remaining useful life (RUL) as taught by Duff into Norbeck in order to more accurate determine the remaining useful life for HVAC components.

Cella disclose different type of faults interaction for different components/elements.
Cella does not specifically disclose “determine fault mechanism interactions”, but 
Cella disclose “ fault mechanism interactions” (Pages  48, lines  47-52 and Page 49, lines 1-4, where fault monitoring condition from the industrial machine…include overheating, noise, gear grinding, gear locking, excessive vibration, swinging , insufficient charging , air excess, etc, running fault, interactive maintenance indication…fault may only occur in the mechanism of industrial machine…machine may different  types of fault conditional such as overeating, of vibration noise, gear grinding, the machine part is too large, fan vibration problem, the problem  of rotary component of large industrial machine, e.g., monitoring different faults type for see Page 48, lines 37-44, where collection system 102, it is deployed in environment 104 to monitor signals from individual elements, these elements such as wheel shaft, a bearing, a belt, a barrel, a gear, a shaft, a gear, a cam, a bracket, a cam shaft, a clutch, a brake, a drum, a motor, feed, flywheel, gasket, pump, a jack catch, a robotic arm, a sealing member, a socket, a sleeve, a valve, a wheel, an actuator, a motor, a servo motor, and the like. many machine and components thereof may comprise a servo motor. local data collection system 102 can monitor the motor servo mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine fault mechanism interactions from the art as taught by Cella into Norbeck in order to more effectively fix the faults of different components without operation loss and economic loss, in the system and keep HVAC whole system in stable, working condition without any interruptions and save more cost than the regular maintenance process.

Friedenberger discloses an overall system for individual components including a remaining useful life (RUL) (para [0011]) and then indicates that individual components contribute to that. When two mechanisms are clearly independent of each other, for instance, spaced apart and belonging to different subsystems, then there are not created any interactions in the system, so it would be proper to calculate the overall RUL for the complete system from individual RULs, treating them as independent (see claims 11 and 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide an overall system for individual components including a remaining useful life (RUL), as taught by  Friedenberger into Norbeck in order to more effectively, determine and fix the faults of different components in the system and keep HVAC whole system in stable, working condition without any interruptions.

        Regarding Claim 26, Norbeck disclose the HVAC system of claim 21, wherein the data analyzer (para [0037], control center 120 comprises a microprocessor 122, which may be a CPU or any other suitable processor, a memory 124, a communications port 126, and a display screen 128), but Norbeck does not explicitly disclose configured to send the overall RUL indication for the HVAC system to a display of the HVAC system, a mobile device, a computing device of a service provider, a computing device of a homeowner, or any combination thereof.
 Norbeck discloses the CPU and display screen 128 provides for visual monitoring of the HVAC system 110 operations by the technician once n-site; display screen viewing
log of recorded faults, including the faults that led to the ordering of the replacement part. 
Norbeck does not explicitly send the numerical value to a display, but Norbeck discloses (para [0034]), determining that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure, therefore, it would have been obvious to output the numerical value to a display, in order to make and keep a reminder of the lifetime for HVAC components.

        Regarding Claim 27, the combined system applied above disclose the HVAC system of claim 21, wherein the data indicative of the first component and of the second component includes a first type of the first component, a first location of the first component, a first material characteristic of the first component, or any combination thereof, and includes a second type of the second component, a second location of the second component, a second material characteristic of the second component, or any combination thereof.
Brendel disclose the data indicative of the first component and of the second component includes a first type of the first component, a first location of the first component, a first material characteristic of the first component, or any combination thereof, and includes a second type of the second component, a second location of the second component, a second material characteristic of the second component, or any combination thereof (para [0044], where first fan 102 may include a first vibration sensor 112, and the second fan 104 may include a second vibration sensor 114,… the first vibration sensor 112 may provide a vibration data input 118 indicative of vibrations in the first fan 102 to the controller 106, and the second vibration sensor 114 may provide a vibration data input 120 indicative of vibrations in the second fan 104 to the controller 106; the vibration data input(s) 118, 120 may be analyzed by the controller 106 to determine whether the vibrations exceed a vibration threshold indicative of the fans 102, 104 operating at a resonance speed, para [0045], where controller determines that the fans 12, 1204 are operating at a resonace speed e.g., the first components is the first fan, second components is the second fan, vibration input data  indicative of vibrations in the first fan corresponds to location of the first component/first fan and resonance speeds corresponds to the characteristics of the fan).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide indication of a first component and of the second components, type and location components information, as taught by Brendel into Norbeck in order to more accurately determine the RUL for specific components of the HVAC system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, Friedenberger, Brendel, Duff and Cella as applied above and further in view of Bullock et al., (US Pub.20180328611), hereinafter Bullock.

        Regarding Claim 22, the combined system applied above disclose the HVAC system of claim 21, but does not disclose the data analyzer is configured to select, from a library of a plurality of analytical models stored in a memory, the first analytical model based on an indication of a parameter associated with the first component, and wherein the data analyzer is configured to select, from the library of the plurality of analytical models, the second analytical model based on an indication of a parameter associated with the second component.

Bullock discloses a library of a plurality of analytical models stored in a memory, the first analytical model based on an indication of a parameter associated with the first component, and the library of the plurality of analytical models, the second analytical model based on an indication of a parameter associated with the second component (mathematically models the physical components of the HVAC system; mathematical models include a simplified graphical representation of each subsystem which incorporates a set of physical parameters and sensor inputs directly from the mechanical components of the larger HVAC system. The mathematical models and graphical representations are stored as a set of “rules” in a database (para [0003)). Therefore it would have been obvious to select from the library of the plurality of analytical models based on the components parameters in order to have convenient access to all the relevant analytical models, and to be able to add or subtract models as components are added or subtracted from the HVAC system.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, Friedenberger, Brendel, Duff and Cella as applied above and further in view of Arensmeier (US Pub.20140262134), hereinafter Arensmeier.

        Regarding Claim 23, the combined system applied above disclose the HVAC system of claim 21, but does not disclose comprising a control system having the data analyzer, wherein the control system is configured to perform a control operation of the HVAC system based on the first RUL indication for the first component, the second RUL indication of the second component, the overall RUL indication of the HVAC system, or any combination thereof.

Arensmeier discloses comprising a control system having the data analyzer, wherein the control system is configured to perform a control operation of the HVAC system based on the first RUL indication for the first component (para [0216], as the heater element deteriorates, the measured current may be delayed with respect to the baseline. As this delay increases, and as the frequency of observing this delay increases, a fault is predicted. This prediction indicates that the heater element may be reaching an end of lifetime and may cease to function in the near future), the second RUL indication of the second component, the overall RUL indication of the HVAC system, or any combination thereof (para [0219], heating shutdown fault may be determined when a temperature split rises to within an expected range but then falls below the expected range. This may indicate that one or more of the pressure sensors has caused the heating to stop. As these shutdowns become more frequent, a more severe fault may be declared, indicating that the heater may soon fail to provide adequate heat for the conditioned space because the heater is
repeatedly shutting down).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to perform a control operation of the HVAC system, as
taught by Arensmeier in the combined system applied above in order to extending the lifetime of the HVAC component.

        Regarding Claim 24, the combined system applied above disclose the HVAC system of claim 23, but does not disclose wherein the control operation includes de-rating the HVAC system, shutting down a portion of the HVAC system, or shutting down the HVAC system.

Arensmeier discloses the control operation includes de-rating the HVAC system, shutting down a portion of the HVAC system, or shutting down the HVAC system (para [0219], heating shutdown fault may be determined when a temperature split rises to within an expected range but then falls below the expected range. As these shutdowns become more frequent, a more severe fault may be declared, indicating that the heater may soon fail to provide adequate heat for the conditioned space because the heater is repeatedly shutting down).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to shutting down a portion of the HVAC system, as taught by Arensmeier in the combined system applied above in order to extending the lifetime of the HVAC component.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck in view of Schuster, Friedenberger, Brendel, Cella, Duff and  Arensmeier, as applied above and further  in view of Sommer (US Pat.20120100011), hereinafter Sommer.

        Regarding Claim 25, the combined system applied above disclose the HVAC system of claim 21, but does not disclose wherein the first vibration sensor, the second vibration sensor, or both, include a transducer configured to measure acceleration, displacement, strain, or any combination thereof.
Sommer discloses the first vibration sensor, the second vibration sensor, or both, include a transducer configured to measure acceleration, displacement, strain, or any combination thereof (para [0056], accelerometer (a device that measures accelerations) configured to measure stall or surge related vibrations or single- and multi- axis vibration transducers or sensors can be used to sense vibration and shocks of the compressor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a vibration sensor, including a transducer configured to measure acceleration, as taught by Sommer in the combined system applied above in order to more accurately the measure the vibration of the HVAC component.

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Lian et al., (US Pubb.20140039806);
2. Blair et al., (US Pub.20160215996);
3. Hamilton et al., (US Pub.20190145646);
4. Gillette et al., (US Pub.20180032969).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857